                 Case 20-10343-LSS           Doc 831     Filed 06/11/20       Page 1 of 1



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                                        Chapter 11

BOY SCOUTS OF AMERICA AND                                     Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,
                                                              Jointly Administered
                                  Debtors.


                      MOTION AND ORDER FOR ADMISSION PRO HAC VICE
              Pursuant to Local Rule 9010-1 and the below certification, counsel moves the admission
pro hac vice of Jasmine Chalashtori of Gilbert LLP to represent the Future Claimants’ Representative as
special insurance counsel.

Dated: June 10, 2020                                /s/ Sharon M. Zieg
                                                   Sharon M. Zieg (No. 4196)
                                                   YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                                   Rodney Square
                                                   1000 North King Street
                                                   Wilmington, Delaware 19801
                                                   (302) 571-6600
                                                   szieg@ycst.com

                CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
               Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of the District of Columbia and submit
to the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation or
course of this action. I also certify that I am generally familiar with this Court’s Local Rules and with the
Standing Order for District Court Fund revised August 31, 2016. I further certify that the annual fee of
$25.00 has been paid to the Clerk of the Court for the District Court.

Dated: June 10, 2020                                /s/ Jasmine Chalashtori
                                                   Jasmine Chalashtori
                                                   GILBERT LLP
                                                   700 Pennsylvania Avenue, SE, Suite 400
                                                   Washington, DC 20003
                                                   (202) 772-2200
                                                   chalashtorij@gilbertlegal.com

                                       ORDER GRANTING MOTION

          IT IS HEREBY ORDERED that counsel’s motion for admission pro hac vice is granted.




                                                         LAURIE SELBER SILVERSTEIN
         Dated: June 11th, 2020                          UNITED STATES BANKRUPTCY JUDGE
         Wilmington, Delaware
